DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1,6-7, 9, 11, 13-14, 17 and 20 are amended. Claims 2, 4, 15-16, and 21-22 are cancelled. Claims 1, 3, 5-14 and 17-20 are presented for examination. 
Response to Arguments
Applicant arguments filed on 5/23/2022 have been reviewed. Applicant arguments are persuasive in light of amendments, hence the rejection under 35 U.S.C. 103 as being unpatentable over Jasinschi ( US Pub: 20150081299 ) and further in view of Yan ( US Pub: 20180285641) and further in view of Rajagopal  ( US Pub: 20170359393) is withdrawn. However upon further consideration a new ground(s) of rejection been given over Matsuo (US Pub: 20080059158) and further in view of Yan ( US Pub: 20180285641) and further in view of Rajagopal  ( US Pub: 20170359393)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-9, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US Pub: 20080059158) and further in view of Yan ( US Pub: 20180285641) and further in view of Rajagopal  ( US Pub: 20170359393)

Regarding claim 1, Matsuo teaches A computer-implemented emotion-based call content providing method comprising: dividing at least one of a video or a voice based on a unit time period to generate a plurality of section units during a call between a user and a counterpart ( time portion of the call, Para 0183, Fig 18) ; temporarily storing call details with respect to the plurality of section units, respectively, the call details including atleast on of a voice or a video in a call ( call is being stored Fig 18-20) ;
recognizing an emotion by an emotion type and an emotion intensity with respect to each of the plurality of section units of the call details( fig 20 – recognizing emotion type and intensity); modify the temporarily stored call details with call details of the recent section unit in response to the emotion intensity of the recent section unit being greater than the emotion intensity of a previous section unit of the plurality of the section units ( calculating emotions, Fig 21) , and providing content, specific call details of one of the plurality of section units in response to from the specific call details of one of the plurality of call details of the one of plurality of section units being the temporality stored call details most recently replaced with regard to the call ( fig 26, the most intensity emotion is displayed which is calculated in fig 22) ; wherein the specific call details include at least of a voice or a video of the one of plurality of section units, without selecting the specific call details by the user, after the call is terminated ( graph is showing he emotion and the intensity for the call at different time steps, Fig 20, Para 0185-0190, Fig 21-22) 
the user interface includes an icon representing a representative emotion of the call and the representative emotion is a emotion recognized from the specific call details ( the icons are displayed in time series, Para 0192-0218, Fig 26 for e.g. ) , and the providing the user interface comprises proving on a chat including the user and the counterpart, the icon together with the message indicating that the call is terminated ( history with the emotion icon, Fig 26-28) 
Matsuo does not expliclity mentions the concept of replacing the temporarily stored call details with call details of the recent section unit in response to the emotion intensity of the recent section unit being greater than the emotion intensity of a previous section unit of the plurality of the section units
However Yan teaches replacing the temporarily stored call details with call details of the recent section unit in response to the emotion intensity of the recent section unit being greater than the emotion intensity of a previous section unit of the plurality of the section units (  when a user's emotional type changes form calm to happiness, the emotional expression information and emotional stimulus source information which are obtained at the time when the change occurs are correlated and stored and the emotional intensity with a value of 60% at this time can be stored. If, in one case, the user's emotional type maintains happy in the next 10 minutes and the value of emotional intensity is changing, for example, the value of emotional intensity at the seventh minute changed to 70%, the previously stored information is replaced with the emotional expression information and emotional stimulus source information acquired at the seventh minute; If, in another case, the value of emotional intensity at the seventh minute increased to 95% (i.e. the amplitude of the change is 35% which is larger than a preset amplitude threshold, for example, 30%), the emotional expression information and emotional stimulus source information acquired at the seventh minute are correlated and stored, Para 0091; Para 0091 0134, 0135;refer to fig 7A-7B  0063, 0126, Yan)
Matsuo has a base concept of recognizing and displaying the emotion based on emotion type and intensity, Matsuo differed by the claimed invention of replacing the emotion with the most recently calculated emotion based on emotion intensity, Yan teaches the concept and it would have been obvious having the concept of Matsuo to further include Yan so the most recent emotion during a particular time period is displayed and user can be made aware of current emotions ( Para 0091, Yan) 
Matsuo modified by Yan does not explicitly teaches storing, as highlight content, the at least one of the section units , based on the emotion
However Rajagopal teaches storing, as highlight content, the at least one of the section units , based on the emotion ( ( Fig 3-5, ( highlighting contextually the part of the segment based on the parameters received from the user, wherein parameter can be intensity  and emotion, Para 0007, 0024, 0031-0032, Claim 1)
Matsuo modified by Yan teaches the concept of a system which record the section unit and tags the emotion and its intensity along with it, Matsuo  modified by Yan does not have a concept of highlighting a specific portion based on the emotion Rajagopal teaches the concept of highlighting and it would have been obvious having the teachings of Matsuo and Yan to further include the concept of Rajagopal before effective filing date so a user is able to use the recordings to quickly identify parts of the communication session that are relevant or important with respect to a user's needs ( Para 0003, Rajagopal) 

Regarding claim 3, Matsuo as above in claim 1, teaches, wherein the recognizing comprises recognizing the emotion about at least one of the user and the counterpart from the call details ( phone calls, Fig 25-27) 

Regarding claim 5, Matsuo modified by Yan as above in claim 1, teaches wherein the providing comprises providing the highlight content through an interface screen associated with the call( table in Fig 21 -22, 26, Matsuo ( highlighted template generation, Para 0042, fig 4-6, Rajagopal)  ) 


Regarding claim 6, Matsuo modified by  Yan as above in claim 1, teaches, wherein the providing comprises providing as a highlighted content specific call detail a function of sharing the highlight content with another user ( sharing, Yan) 

Regarding claim 7, Matsuo modified by Yan as above in claim 1, teaches selecting the representative emotion based on at least one of the emotion type and the emotion intensity of the recognized emotion with respect to each of the plurality of section units of the call details, and providing second content corresponding to the representative emotion (representative emotion from table in Fig 21, fig 22, Para 0184-0187, Matsuo;  portion with emotional states, Para 0083; Fig 7A-7B, Yan)

Regarding claim 8, Matsuo modified by Yan as above in claim 7, does not explicitly teaches wherein the providing second content corresponding to the representative emotion comprises: selecting a first emotion corresponding to a highest appearance frequency or a highest emotion intensity as the representative emotion, or summing values of emotion intensities for each emotion type and selecting a second emotion having a largest summed value as the representative emotion ( most strongly showed up emotion, Fig 21 – Fig 22) 
Regarding claim 9, Matsuo modified by Yan as above in claim 7, does not explicitly teaches wherein the providing second content corresponding to the representative emotion comprises displaying an icon representing the representative emotion through an interface screen associated with the call (representative emotion,  Fig 25-Fig 29) 

Regarding claim 13, arguments to claim 1, are applicable. In addition Matsuo  teaches a  non-transitory computer-readable storage medium storing a computer program ( embodied within a phone, Para 0224) 
Regarding claim 14, arguments to claim 1, are applicable. In addition Matsuo teaches A computer-implemented emotion-based call content providing system comprising: at least one processor configured to execute computer-readable instructions to perform the functions as in claim 1 ( embodied within a phone, Para 0224)
Regarding claim 17, arguments analogous to claim 7 are applicable.
Regarding claim 18, arguments analogous to claim 8, are applicable


Claims 10-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jasinschi ( US Pub: 20150081299 ) and further in view of Yan ( US Pub: 20180285641) and further in view of Rajagopal  ( US Pub: 20170359393) and further in view of Sueyoshi ( US Pub: 20170330160) 


Regarding claim 10,  Matsuo   as above in claim 1, teaches the concept of counterpart emotions ( fig 27) but does not explicitly teach calculating an emotion ranking for each counterpart of a plurality of counterparts, which includes the counterpart, by accumulating the recognized emotion therefor, and providing a counterpart list including identifications of the counterparts and emotion rankings associated therewith
However Sueyoshi teaches calculating an emotion ranking for each counterpart of a plurality of counterparts, which includes the counterpart ( ranking the person based on emotion, Para 0133)  by accumulating the recognized emotion therefor, and providing a counterpart list including identifications of the counterparts and emotion rankings associated therewith (total emotional value of the target persons, 0131, 0141, 149)  
Matsuo  has a base concept of calculating emotions in the conversation, Sueyoshi teaches the concept of ranking for each object ( can be a human )  a emotion as their credibility and associate for the purpose of recommendation/advertisement, hence it would have been obvious to include the concept of Sueyoshi into  so that particular item can be recommended to the user based on emotional value [trust] ( Para 0002, 0099, Sueyoshi) 

Regarding claim 11, Sueyoshi as above in claim 10, teaches  wherein the providing a counterpart list comprises calculating the emotion ranking for each counterpart by summing  emotion intensities corresponding to a specific emotion among a plurality of emotions recognized with respect to the plurality of section unit of  call details ( emotion for each object, Para 0068; credibility of each object, Par 0144; 0153)

Regarding claim 12, Sueyoshi as above in claim 10, teaches  wherein the providing a counterpart list comprises calculating the emotion ranking for each counterpart with respect to each emotion type and providing the counterpart list according to the emotion ranking of a specific emotion type selected based on a user request  ( user selects a current credibility (for e.g.DELTA..DELTA..DELTA..DELTA.) which is same as the emotional value and the information related to that credible is displayed in chronological order, Para 0153, Fig 15, Fig 24 and Fig 21)
Regarding claim 19, arguments analogous to claim 10, are applicable
Regarding claim 20, arguments analogous to claim 11, are applicable
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US20110105857 – generally describes the concept of emotion along with the degree of emotion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674